Testator died; J. B. Gregory presented his claim March 23, 1876, duly verified. The body of the claim reads as follows:
‘ ‘ To moneys collected by deceased as my agent, and in gold coin, prior to August 25th, 1871, and which amount I had supposed, until since the death of Mr. Bleakley, was *236loaned to John Parnell, ----- $5,000 00 Interest on above at 10 per cent, per annum from
Aug. 25, 1871, to May 20, 1875, - - - 1,872 76
May 20, 1875, to amount of collections (gold coin) made by deceased to May 20, 1875, - - 2,794 00
$9,666 76”
March 23, 1876, the executor allowed the claim at $5,294, which was approved.
The following is endorsed on the claim:
“In consideration of approval of this claim for $5,294, I hereby waive all claims against said estate of F. Bleakley, deceased, and accept the same in full settlement- and discharge of all further claims and demands against said estate, and his heirs and assigns, and the within claim as presented.
James B. Gregory.
Attest, M. Cooney.”
The claimant moves the Court that the executor be ordered to pay the amount allowed, with interest from date of allowance.
By the Court:
The endorsement on the claim must be treated as a waiver of all claims and demands beyond the sum of $5,294. It may not be necessary that a claim shall state that interest to accrue will be charged; but the claim for interest is a demand, and as such was waived. It is apparent, also, that the claimant intended to waive interest from the fact that in the claim interest was- computed only to May 20, 1875, which ivas ten months prior to the presentation. Besides, too, we are not advised but the interest as claimed was allowed in full, and the deductions made on the principal; if so, interest would not bear interest.
Application for payment of interest denied.